Case 2:17-cv-02050-TLP-jay Document 246 Filed 12/02/20 Page 1 of 9                     PageID 6999




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TENNESSEE
                                 WESTERN DIVISION


  SONYA P. WILLIAMS,                                )
                                                    )
         Plaintiff,                                 )
                                                    )        No. 2:17-cv-02050-TLP-jay
  v.                                                )
                                                    )
  SHELBY COUNTY BOARD OF                            )
  EDUCATION,                                        )
                                                    )
         Defendant.                                 )


  ORDER ON PLAINTIFF’S DAMAGES FOR HER TEACHER TENURE ACT CLAIM


        The Court set a briefing schedule so the parties could address the calculation of Plaintiff

 Sonya William’s damages for Defendant Shelby County Board of Education’s violation of the

 Tennessee Teacher Tenure Act (the “Act”), Tennessee Code Annotated § 49-5-511(b). (See ECF

 No. 238 at PageID 6949.) The Court now calculates Plaintiff’s back pay award and finds that

 Plaintiff is entitled to prejudgment interest on her back pay.

                                          BACKGROUND

        Defendant excessed Plaintiff as part of a reduction of force in March of 2016. (ECF No.

 46-1 at PageID 313–14.) But Defendant did not comply with the Teacher Tenure Act until

 October of 2018 when it authorized Plaintiff’s termination. (ECF No. 122-3.) The parties

 disputed the type of damages that Plaintiff was entitled to under her Teacher Tenure Act claim.

 (ECF No. 122.) After allowing limited, supplemental discovery on the issue, the Court entered

 an order on Plaintiff’s Teacher Tenure Act claim. (ECF No. 237.)
Case 2:17-cv-02050-TLP-jay Document 246 Filed 12/02/20 Page 2 of 9                     PageID 7000




        The Court made the following four findings in its order: (1) that Defendant violated the

 Tennessee Teacher Tenure Act; (2) that Plaintiff has a right to back pay only; (3) that her back

 pay calculation runs from Plaintiff’s termination on March 7, 2016, through October 30, 2018;

 and (4) that Defendant cannot offset any earnings from employment outside Shelby County

 School System’s (“SCS”) from Plaintiff’s entitlement to back pay. (Id. at PageID 6948.)

        The Court then set a briefing schedule for the parties to address the calculation of

 Plaintiff’s damages. (See ECF No. 238 at PageID 6949.) Plaintiff filed an opening brief on her

 damages, Defendant responded, and Plaintiff replied.1 (ECF Nos. 239, 241, & 242.) The Court

 now turns to the legal standard for awarding prejudgment interest under Tennessee law.

                                            ANALYSIS

 I.     Legal Standard for Awarding Prejudgment Interest

        When a federal court exercises supplemental jurisdiction over a state law claim, the court

 awards prejudgment interest according to state law. Gentek Bldg. Prods., Inc. v. Sherwin-

 Williams Co., 491 F.3d 320, 333–34 (6th Cir. 2007) (quoting Mills v. River Terminal Ry. Co.,

 276 F.3d 222, 228 (6th Cir. 2002)). Here, the Court must determine Plaintiff’s damages resulting

 from Defendant’s violation of the Tennessee Teacher Tenure Act—a state law claim. As a

 result, the Court applies Tennessee law to the issue of prejudgment interest.

        Under Tennessee law, courts may award “[p]rejudgment interest, i.e., interest as an

 element of, or in the nature of, damages, as permitted by the statutory and common laws of the

 state . . . in accordance with the principles of equity at any rate not in excess of a maximum




 1
  Both Plaintiff and Defendant spend a lot of time in their briefs arguing issues this Court already
 decided in its order on Plaintiff’s Teacher Tenure Act Claim. (See ECF No. 237.) The Court
 will not reconsider its earlier findings. Therefore, the Court does not consider any of the parties’
 arguments addressing issues that the Court already decided in its earlier order.
                                                  2
Case 2:17-cv-02050-TLP-jay Document 246 Filed 12/02/20 Page 3 of 9                       PageID 7001




 effective rate of ten percent (10%) per annum.” Tenn. Code Ann. § 47-14-123. “An award of

 prejudgment interest is within the sound discretion of the trial court,” and ultimately, the court

 must decide whether an award of prejudgment interest “is fair, given the particular circumstances

 of the case.” Myint v. Allstate Ins. Co., 970 S.W.2d 920, 927 (Tenn. 1998).

        As the Sixth Circuit noted, “Tennessee courts have identified six factors to aid trial courts

 in deciding whether prejudgment interest is fair and equitable: (1) promptness in commencing

 the claim, (2) unreasonable delay of the proceedings, (3) abusive litigation practices, (4) certainty

 of the existence of an underlying obligation, (5) certainty of the amount due, and (6) previous

 payment for the lost time value of the money.” FLSmidth Inc. v. Fiber Innovation Tech., Inc.,

 626 F. App’x 625, 630–31 (6th Cir. 2015). And Tennessee courts have discussed these different

 factors in more detail.

        First, courts must consider that “the purpose of awarding the interest is to fully

 compensate a plaintiff for the loss of the use of funds to which he or she was legally entitled, not

 to penalize the defendant for wrongdoing.” Myint, 970 S.W.2d at 927. Thus, prejudgment

 interest may be inappropriate when (1) “the party seeking prejudgment interest has been so

 inexcusably dilatory in pursuing a claim that consideration of a claim based on loss of use of the

 money would have little weight,” (2) “the party seeking prejudgment interest has unreasonably

 delayed the proceedings after suit was filed,” or (3) “the party seeking prejudgment interest has

 already been otherwise compensated for the lost time value of its money.” Scholz v. S.B. Int’l,

 Inc., 40 S.W.3d 78, 83 (Tenn. Ct. App. 2000).

        Second, courts should consider the certainty of the underlying obligation and of the

 plaintiff’s damages because, “the more clear the fact that the plaintiff is entitled to compensatory

 damages, the more clear the fact that the plaintiff is also entitled to prejudgment interest as a part



                                                   3
Case 2:17-cv-02050-TLP-jay Document 246 Filed 12/02/20 Page 4 of 9                        PageID 7002




 of the compensatory damages.” Myint, 970 S.W.2d at 928. Recovery is “certain” if “the amount

 of damages is ascertainable by computation or by any recognized standard of valuation.” Id.

 This is true even if the parties dispute the plaintiff’s right to recovery. Id.

         And third, courts should consider the plaintiff’s economic loss. The Tennessee Court of

 Appeals has explained,

         Parties who have been wrongfully deprived of money have been damaged in two
         ways. First, they have been damaged because they have not received the money to
         which they are entitled. Second, they have been damaged because they have been
         deprived of the use of that money from the time they should have received it until
         the date of judgment. Awards of pre-judgment interest are intended to address the
         second type of damage. They are based on the recognition that a party is damaged
         by being forced to forego the use of its money over time.

 Scholz, 40 S.W.3d at 82.

         The Court now addresses whether prejudgment interest is appropriate here.

 II.     Awarding Prejudgment Interest on Plaintiff’s Teacher Tenure Act Claim

         A.     Awarding Prejudgment Interest Is Equitable

         After considering the different factors, the Court finds that awarding prejudgment interest

 is fair in this case. First, Plaintiff did not unreasonably delay filing this suit. Defendant

 terminated her in March of 2016, and Plaintiff sued in January of 2017. (See ECF No. 1.) And

 though this case has been ongoing for three years, Plaintiff did not delay the proceedings.2 What

 is more, there is no evidence that Defendant otherwise compensated Plaintiff for the loss of her

 salary. These factors thus all weigh in favor of awarding prejudgment interest.




 2
  Events beyond Plaintiff’s control delayed this case. For example, at Defendant’s request, this
 Court administratively closed the case after certifying questions of state law to the Supreme
 Court of Tennessee. (See ECF Nos. 182, 193, 194.) As a result, the case remained closed for
 several months.
                                                    4
Case 2:17-cv-02050-TLP-jay Document 246 Filed 12/02/20 Page 5 of 9                       PageID 7003




        Second, even though Defendant disputes Plaintiff’s right to recovery, the amount of

 recovery is not uncertain.3 See Myint, 970 S.W.2d at 928 (finding that plaintiff’s recovery

 amount was not uncertain for prejudgment interest purposes even though defendant disputed

 plaintiff’s right to recovery). This is because the amount of damages here is clearly

 ascertainable. Id. The parties must simply determine Plaintiff’s monthly salary when Defendant

 excessed her, and how many months of back pay Defendant owes her. In fact, the parties agree

 that Plaintiff’s monthly salary at the time of her termination was $6,225.42, and that Defendant

 owes her thirty-one (31) months of back pay. (See ECF Nos. 293-3 at PageID 6962; 241 at

 PageID 6972.) As a result, Plaintiff’s damages are certain.

        And finally, the Court considers Plaintiff’s economic loss. “Fairness will, in almost all

 cases, require that a successful plaintiff be fully compensated by the defendant for all losses

 caused by the defendant, including the loss of use of money the plaintiff should have received.”

 Scholz, 40 S.W.3d at 83. In this case, “fairness” requires that the Court consider Plaintiff’s “loss

 of use of the money” that she should have received. Id. Four years have passed since Defendant

 excessed Plaintiff. And, it took Defendant more than two years to authorize Plaintiff’s

 termination as required by the Act. (See ECF No. 122-3.) During that time, Plaintiff was not

 able to use the money she should have received before the Board complied with Tennessee law

 and ratified her termination.4 With that in mind, the Court finds that the remaining factors also



 3
   Defendant seems to argue that, because “the Teacher Tenure Act does not actually provide a
 damages remedy for the violation for which Plaintiff sues,” Plaintiff’s damages are uncertain.
 (ECF No. 2241 at PageID 6969–70.) This Court, however, already found that Plaintiff can
 recover damages under the Teacher Tenure Act. (ECF No. 237.) So Defendant’s argument is
 not persuasive.
 4
   Defendants argues that “[w]hether the Board ratified the excess in the appropriate manner or
 timeline has no bearing on whether Plaintiff suffered any lost funds, for which she was otherwise
 entitled.” (ECF No. 241 at PageID 6968.) According to Defendant, this means that, “unlike a
 teacher who is returned to service due to a material flaw in the decision to terminate or suspend,
                                                  5
Case 2:17-cv-02050-TLP-jay Document 246 Filed 12/02/20 Page 6 of 9                        PageID 7004




 weigh in favor of awarding prejudgment interest here. The Court, therefore, awards Plaintiff

 prejudgment interest in this matter.

        The Court next discusses the calculation of Plaintiff’s total recovery for her Teacher

 Tenure Act claim.

        B.       Calculating Plaintiff’s Damages

                 i. Amount of Back Pay

        Both parties agree that, at the time of her termination, Plaintiff’s monthly salary was

 $6,225.42. (See ECF Nos. 293-3 at PageID 6962; 241 at PageID 6972.) Plaintiff “guesses” that

 she would have received a 3% salary increase every school year during the relevant time

 frame—so, a 3% increase in 2016–2017, a 3% increase in 2017–2018, and a 3% 2018–2019.

 (ECF Nos. 239 at PageID 6952; 239-3 at PageID 6962.) But this is speculation.

        Plaintiff attaches a copy of a memo prepared by the Shelby County Schools Finance

 Office about the district budget for the 2016–2017 fiscal year. (ECF No. 239-2.) The memo

 says that “the budget includes strategic investments such as 3% salary raises” for certain

 teachers. (Id. at PageID 6960.) But there is no evidence that Defendant actually implemented

 this salary increase or that the increase would have applied to Plaintiff. What is more, Plaintiff

 presents no evidence that the school district implemented a 3% salary increase in any other fiscal

 year. So, the Court rejects Plaintiff’s request that it consider annual salary increases in its

 calculations.




 Plaintiff has not lost any funds that she is otherwise entitled to, and should not recover back pay
 under the principles stated in Tennessee law.” (Id.) But, again, this Court already decided in its
 previous order that Plaintiff suffered lost funds, and that she is entitled to back pay. (See ECF
 No. 237.)
                                                   6
Case 2:17-cv-02050-TLP-jay Document 246 Filed 12/02/20 Page 7 of 9                    PageID 7005




        This means that Plaintiff is entitled only to back pay based on her monthly salary when

 Defendant excessed her. At the time of her termination, Plaintiff’s monthly salary was

 $6,225.42. (See ECF Nos. 293-3 at PageID 6962; 241 at PageID 6972.) And Defendant owes

 her thirty-one (31) months of back pay. (See id.) As a result, Defendant owes Plaintiff

 $192,988.025 in back pay, along with prejudgment interest.

                ii.     Prejudgment Interest

        Tennessee’s prejudgment interest rate is a maximum of 10% per annum.6 Tenn. Code

 Ann. § 47-14-123. This means the Court can award only a prejudgment interest rate that is equal

 to or below 10%. Plaintiff argues that the Court should compound the interest rate. (ECF No.

 239 at PageID 6953.) But the Tennessee Supreme Court has found that prejudgment interest

 cannot be compounded under § 47-14-123. Otis v. Cambridge Mut. Fire. Ins. Co., 850 S.W.2d

 439, 447 (Tenn. 1992) (holding that, “[t]o interpret the statute to mean compound interest is

 authorized constitutes a forced construction that impermissibly extends the intent of the

 legislature,” and so prejudgment interest “should be calculated at simple interest with a 10% per

 annum cap”). Plaintiff is therefore entitled only to an award of simple interest.

        In determining the prejudgment interest rate, the Court must consider what rate “is fair,

 given the particular circumstances of the case.” Myint, 970 S.W.2d at 927. And though

 Tennessee statute allows a 10% prejudgment interest rate, applying that rate here “would be ‘a

 windfall, particularly in the light of the current economic climate.’” MAKS, Inc. Gen. Trading &

 Contracting Co. v. Sterling Operations, Inc., No. 3:10-CV-443, 2014 WL 297291, at *2 (E.D.



 5
  The Court multiplied $6.225.42 by 31 to find Plaintiff’s total back pay award.
 6
  Neither party argues that the prejudgment interest rate here falls within Tennessee Code
 Annotated § 47-14-103. As a result, the Court considers Tennessee’s maximum 10%
 prejudgment interest rate under § 47-14-123. The parties may file a motion with the Court if a
 different interest rate applies under § 47-14-103(2).
                                                  7
Case 2:17-cv-02050-TLP-jay Document 246 Filed 12/02/20 Page 8 of 9                     PageID 7006




 Tenn. Jan. 27, 2014) (quoting Krystal Co. v. Caldwell, 2012 WL 876794, at *11 (E.D. Tenn.

 Mar. 13, 2012)). Based on the economic environment of the past decade, federal courts have

 instead applied a 5% interest rate instead of Tennessee’s 10% maximum rate. See, e.g., MAKS,

 Inc. Gen. Trading & Contracting Co., 2014 WL 297291, at *3; Nat’l Fitness Ctr., Inc. v. Atlanta

 Fitness, No. 3:09-cv-133, 2013 WL 6231774, at *3 (E.D. Tenn. Dec. 2, 2013). And in Bennett v.

 Highland Graphics, the district court awarded a 5% prejudgment interest rate instead of 10%

 “[i]n light of low prevailing interest rates during the relevant time frame.” No. 3:14-cv-02408,

 2017 WL 4512470, at *6 (M.D. Tenn. Oct. 10, 2017).

        The Court finds that a 5% prejudgment interest rate is appropriate here. Though Plaintiff

 is entitled to back pay without offset for the time Defendant illegally excessed her, she was also

 able to secure other employment during that time period. (See ECF No. 241-1.) What is more,

 “in light of low prevailing interest rates,” a 10% prejudgment interest award “would be a

 windfall.” See Bennett, 2017 WL 4512470, at *6; MAKS, Inc. Gen. Trading & Contracting Co.,

 2014 WL 297291, at *2. With that in mind, the Court finds that a 5% prejudgment interest rate

 better reflects the equities of this case. See Estate of Fetterman v. King, 206 S.W.3d 436, 447

 (Tenn. Ct. App. 2006) (finding that 10% prejudgment interest rate was excessive given the

 circumstances of the case and that 5% interest rate was appropriate).

        The Court thus finds that Plaintiff is entitled to prejudgment interest at a rate of 5%. The

 Court DIRECTS the parties to submit proposed calculations of prejudgment interest to the Court

 within ten (10) days of the entry of this order.

                                           CONCLUSION

        The Court finds that Defendant owes Plaintiff $192,988.02 in back pay. And, she is

 entitled prejudgment interest on her damages under the Teacher Tenure Act. The Court therefore



                                                    8
Case 2:17-cv-02050-TLP-jay Document 246 Filed 12/02/20 Page 9 of 9              PageID 7007




 ORDERS Defendant to pay Plaintiff $192,988.02, plus prejudgment interest, in compensatory

 damages.

        SO ORDERED, this 2nd day of December, 2020.

                                            s/Thomas L. Parker
                                           THOMAS L. PARKER
                                           UNITED STATES DISTRICT JUDGE




                                              9
